Case 5:20-cv-05104-PKH Document 50                  Filed 11/23/20 Page 1 of 5 PageID #: 749




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                 PLAINTIFF

v.                                    5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                               DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                       COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and NEIL CORNRICH                                 COUNTER-DEFENDANTS


              DEFENDANT/COUNTER-PLAINTIFF’S MOTION TO COMPEL

        Defendant/Counter-Plaintiff, The Razorback Foundation, Inc. (the “Foundation”), by its

attorneys and pursuant to Federal Rule of Civil Procedure 37(a), hereby moves for an Order

compelling Plaintiff Bret Bielema to provide full and complete responses to The Razorback

Foundation, Inc.’s First Set of Interrogatories and First and Second Request for Production of

Documents and states as follows.

        1.       On October 1, 2020, the Foundation served its First Request for Production of

Documents and First Set of Interrogatories on Bielema.

        2.       On October 6, 2020, the Foundation served its Second Request for Production of

Documents, requesting all documents referenced in Bielema’s initial disclosures because no such

documents were provided.

        3.       Bielema requested, and the Foundation agreed to, a two-week extension. On

November 16, 2020, Bielema served objections and responses to the Foundation’s discovery

requests.



                                                1
FEC/44844.0001/8169261.1-11/23/20
Case 5:20-cv-05104-PKH Document 50                    Filed 11/23/20 Page 2 of 5 PageID #: 750




        4.       As of the date of this filing, nearly two months after the discovery was served and

six months after Bielema filed this action, Bielema (i) has not produced a single document and

(ii) has failed to provide complete responses to the Foundation’s Interrogatory Nos. 1, 7, 11, 13,

14, 16, 17, and 18.

        5.       On November 17, 2020, the Foundation sent a letter to Bielema detailing the

deficiencies in his discovery responses and requesting complete responses by November 23, 2020.

        6.       On November 19, 2020, Bielema’s counsel sent a letter in which he conceded there

were deficiencies in the discovery responses but stating that he could not guarantee when those

deficiencies would be resolved.

        7.       On November 22, 2020, Bielema’s counsel stated that he would not be able to cure

the deficiencies in the discovery responses by November 23, as requested.

        8.       On November 23, 2020, counsel for the Foundation and counsel for Bielema

conferred by telephone. Counsel for Bielema represented that he could not provide a definite

timeline for producing documents and was not confident that he would even be able to begin

producing documents the week of November 23.

        9.       Pursuant to Local Rule 7.2(g) and the Court’s Final Scheduling Order (Doc. No.

40), counsel for the Foundation certifies that it has conferred by telephone with opposing counsel

in a good-faith effort to resolve the issues raised in the instant motion. However, because Bielema

has failed to provide complete discovery responses by the requested date, and cannot provide a

time certain for doing so, Court intervention is necessary.

        10.      The Foundation incorporates by reference its Brief in Support, which is attached

hereto, and files the following supporting exhibits herewith:




                                                  2
FEC/44844.0001/8169261.1-11/23/20
Case 5:20-cv-05104-PKH Document 50                        Filed 11/23/20 Page 3 of 5 PageID #: 751




                 Exhibit A -       Foundation’s First Set of Interrogatories and Request for Production

                  of Documents (Oct. 1, 2020);

                 Exhibit B -       Foundation’s Second Set of Request for Production of Document

                  (Oct. 6, 2020);

                 Exhibit C -       Bielema’s Objections and Responses to Foundation’s First Set of

                  Interrogatories and First and Second Set of Requests for Production of Documents

                  (Nov. 16, 2020);

                 Exhibit D -       Email from counsel for Bielema (Nov. 16, 2020);

                 Exhibit E -       Email from counsel for Foundation (Nov. 17, 2020);

                 Exhibit F -       Correspondence from counsel for Foundation (Nov. 17, 2020);

                 Exhibit G -       Correspondence from counsel for Bielema (Nov. 19, 2020); and

                 Exhibit H -       Email from counsel for Bielema (Nov. 22, 2020).

        11.       In addition, the Foundation is entitled to reimbursement of its attorneys’ fees and

related expenses associated with the filing of this Motion. See Fed. R. Civ. P. 37(a)(5).

        WHEREFORE, the Foundation respectfully requests that this Court order Bielema to

provide full and complete responses to the Foundation’s First and Second Request for Production

of Documents and First Set of Interrogatories, that the Foundation receive an award of its

reasonable attorneys’ fees and costs associated with the filing of this Motion, and that the Court

grant such other and further relief as it deems proper.




                                                      3
FEC/44844.0001/8169261.1-11/23/20
Case 5:20-cv-05104-PKH Document 50         Filed 11/23/20 Page 4 of 5 PageID #: 752




                                    Respectfully submitted,

                                    Marshall S. Ney, AR91108
                                    Robert W. George, AR98134
                                    Katherine C. Campbell, AR2013241
                                    Blake Z. Brizzolara, AR2017229
                                    FRIDAY, ELDREDGE & CLARK, LLP
                                    3350 S. Pinnacle Hills Parkway, Suite 301
                                    Rogers, AR 72758
                                    Office:       (479) 695-6049
                                    Facsimile:    (501) 244-5389
                                    mney@fridayfirm.com

                                    By:     /s/ Marshall S. Ney
                                             Marshall S. Ney, AR Bar 91108




                                       4
FEC/44844.0001/8169261.1-11/23/20
Case 5:20-cv-05104-PKH Document 50                  Filed 11/23/20 Page 5 of 5 PageID #: 753




                                    CERTIFICATE OF SERVICE

        I, Marshall S. Ney, do hereby certify that the foregoing is being electronically filed with
the Court and that the below listed persons will receive a copy of the foregoing via the Court’s
electronic notification system (ECF), on or about this 23rd day of November, 2020:

        Thomas A. Mars
        tom@mars-law.com

        R. Craig Wood
        cwood@mcguirewoods.com

        Benjamin P. Abel
        babel@mcguirewoods.com

        John C. Everett
        john@everettfirm.com

        John E. Tull, III
        jtull@qgtlaw.com

        Ryan K. Culpepper
        ryan@theculpepperfirm.com

        Richard N. Watts
        Richard.watts@wdtc.law

                                                      /s/ Marshall S. Ney
                                                      Marshall S. Ney




                                                5
FEC/44844.0001/8169261.1-11/23/20
